Citation Nr: 1040018	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  06-37 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress 
disorder.

2.  Entitlement to service connection for an acquired psychiatric 
disorder other than posttraumatic stress disorder.


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1982 to 
March 1983.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, 
which continued a noncompensable evaluation for a stress fracture 
of the left heel with tendonitis of the left ankle and denied 
service connection for posttraumatic stress disorder (PTSD).  In 
May 2005, the Veteran submitted a notice of disagreement and 
subsequently perfected her appeal in December 2006.  Her case is 
currently under the jurisdiction of the VA RO in Baltimore, 
Maryland.

In August 2008, the Board granted a 10 percent evaluation for the 
Veteran's service-connected stress fracture of the left heel with 
tendonitis of the left ankle and remanded the Veteran's claim of 
entitlement to service connection for PTSD to the Appeals 
Management Center (AMC) for further evidentiary development, 
including additional notice, attempting verification of the 
Veteran's reported stressors, and obtaining outstanding VA and 
private treatment records and Social Security Administration 
(SSA) records.  The Board is obligated by law to ensure that the 
AMC complies with its directives; where the remand orders of the 
Board are not complied with, the Board errs as a matter of law 
when it fails to ensure compliance.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

A review of the record reflects that the AMC obtained SSA records 
and updated VA treatment records for the Veteran.  The AMC also 
sent the Veteran a letter in October 2008 asking her to identify 
any other outstanding treatment records, as well as provide any 
additional information about her reported in-service stressors.  
This letter also identified alternative forms of supporting 
evidence that may be submitted for PTSD cases that are based on 
an alleged personal assault.  Finally, the AMC contacted the 
National Personnel Records Center (NPRC) and the Army Crime 
Records Division to request any corroborating information.  Both 
agencies provided a negative response for any corroborating 
records.  The AMC memorialized these responses in a July 2010 
Formal Finding of Lack of Information to Corroborate Stressors 
Associated with a Claim for Service Connection for PTSD.  
Accordingly, all remand instructions issued by the Board have 
been complied with and this matter is once again before the 
Board.

The issue of entitlement to service connection for an acquired 
psychiatric disorder other than PTSD is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if additional action is required on her 
part.


FINDING OF FACT

There is no credible supporting evidence to verify the Veteran's 
reports of an in-service personal assault stressor.


CONCLUSION OF LAW

Service connection for PTSD is not warranted.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304(f) (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  While the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the Veteran 
or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, but 
does not have to discuss each piece of evidence).  The analysis 
below focuses on the most salient and relevant evidence and on 
what this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires 
only that the Board address its reasons for rejecting evidence 
favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the Veteran.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, the Board is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim decided herein, VA has met 
all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2010).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and her representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant of 
any information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Prior to the 
initial adjudication of the Veteran's claim, a letter dated in 
April 2004 fully satisfied the duty to notify provisions.  See 38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2010); 
Quartuccio at 187.

Additionally, a letter dated in March 2006 informed the Veteran 
of how VA determines the appropriate disability rating or 
effective date to be assigned when a claim is granted, consistent 
with the holding in Dingess/Hartman v. Nicholson.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service treatment records, personnel records, VA 
treatment records, and SSA records are in the file.  Private 
treatment records identified by the Veteran have been obtained, 
to the extent possible.  The Veteran has at no time referenced 
outstanding records that she wanted VA to obtain or that she felt 
were relevant to the claim.  

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.

The record indicates that the Veteran was afforded a VA 
examination in April 2004 and the results from that examination 
have been included in the claims file for review.  The 
examination involved a review of the claims file, a thorough 
examination of the Veteran, and an opinion that was supported by 
sufficient rationale.  Therefore, the Board finds that the 
examination is adequate for rating purposes.  See Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical 
opinion is adequate if it provides sufficient detail so that the 
Board can perform a fully informed evaluation of the claim).  
Given the foregoing, the Board finds that the VA has 
substantially complied with the duty to obtain the requisite 
medical information necessary to make a decision on the Veteran's 
claim.

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).



II. Merits of the Claim

The Veteran alleges that she has PTSD as a result of one or more 
personal assaults she experienced while in service.  
Specifically, the Veteran alleges that she was sexually assaulted 
by her drill sergeant, S.F.C. J. L., two unnamed N.C.O.I.C.s, and 
an S.F.C., A. S., and his friend.  She contends that her current 
PTSD is the result of these incidents and, thus, believes service 
connection is warranted.

Service connection may be established for a disability resulting 
from personal injury suffered or disease contracted in the line 
of duty in the active military, naval, or air service.  See 
38 U.S.C.A. § 1131 (West 2002).  However, that an injury or 
disease occurred in service is not enough; there must also be a 
chronic disability resulting from that injury or disease.  If 
there is no showing of the chronic disability during service, 
then a showing of continuous symptoms after service is required 
to support a finding of chronicity.  See 38 C.F.R. § 3.303(b) 
(2010).  Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
or injury was incurred in service.  See 38 C.F.R. § 3.303(d) 
(2010).

In order to establish service connection for a disability, there 
must be (1) medical evidence of a current disability; (2) medical 
or, in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Service connection for PTSD specifically requires medical 
evidence establishing a diagnosis of the disability, credible 
supporting evidence that the claimed in-service stressor 
occurred, and a link, established by medical evidence, between 
the current symptomatology and the claimed in-service stressor.  
See 38 C.F.R. § 3.304(f) (2010).  

If the evidence establishes that a veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, in 
the absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's service, 
the veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  See 38 C.F.R. § 3.304(f)(1) 
(2010); see also 38 U.S.C.A. § 1154(b) (West 2002).  Otherwise, 
the law requires verification of a claimed stressor.

Where a determination is made that a veteran did not "engage in 
combat with the enemy," or the claimed stressor is unrelated to 
combat, the veteran's lay testimony alone will not be enough to 
establish the occurrence of the alleged stressor.  See Moreau v. 
Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. 
App. 163, 166 (1996).  In such cases, the record must include 
service records or other credible evidence that supports and does 
not contradict the veteran's testimony.  Doran v. Brown, 6 Vet. 
App. 283, 289 (1994).  Moreover, a medical opinion diagnosing 
PTSD does not suffice to verify the occurrence of the claimed in-
service stressors.  See Moreau, 9 Vet. App. at 395-396; Cohen v. 
Brown, 10 Vet. App. 128, 42 (1997).

The pertinent regulation provides that if PTSD is based on in-
service assault, evidence from sources other than a veteran's 
service records may corroborate a veteran's account of the 
stressor incident.  Examples of such evidence include, but are 
not limited to: records from law enforcement authorities, rape 
crisis centers, mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually transmitted 
diseases; and statements from family members, roommates, fellow 
service members, or clergy.  Examples of behavior changes 
following the claimed assault can also be used as relevant 
evidence.  See 38 C.F.R. § 3.304(f)(3) (2010).

During the course of this appeal, VA amended its adjudication 
regulations governing service connection for PTSD by 
liberalizing, in certain circumstances, the evidentiary standard 
for establishing the required inservice stressor.  Compare 38 
C.F.R. § 3.304(f) (2009) with 75 Fed. Reg. 39843 (July 13, 2010).  
These amendments, however, did not amend claims for PTSD based on 
inservice personal assault, other than redesignating 38 C.F.R. § 
3.304 (f)(4) to its current location at 38 C.F.R. § 3.304 (f)(5).

Initially, the Board notes that there is no evidence that the 
Veteran had combat service, nor does she allege such.  Thus, 
38 U.S.C.A. § 1154(b) is not for application.  In order for 
service connection for PTSD to be awarded, the Veteran's claimed 
stressor must be corroborated.

With regard to a stressor, the Veteran has alleged three specific 
in-service personal assault stressors.  First, she contends that 
her drill sergeant, J.L., sexually assaulted her throughout her 
period of active military service.  Second, she contends that she 
was sexually assaulted by an unnamed N.C.O.I.C. and another 
supervisor during a party.  She also alleges that she was 
sanctioned under Article 15 and the other two soldiers were court 
martialed in relation to the party.  Finally, the Veteran 
contends that she was sexually and physically assaulted by an 
S.F.C., A.S., and his friend in a hotel room.  It is unclear from 
the Veteran's statements whether this stressor occurred in 
service or after discharge.  The Veteran also asserts that a 
police report was filed in relation to this incident.  See 
Veteran statement, April 2004.

The Board acknowledges the Veteran's accounts of her in-service 
stressors.  Unfortunately, however, there is no corroborative 
evidence to support these accounts.  The Veteran's service 
treatment records are absent for any injury related to an assault 
or any counseling sought after such an assault.  Additionally, 
personnel records are absent of any documentation related to 
change in performance following the reported stressors.  Notably, 
there is no evidence that the Veteran received an Article 15 or 
other disciplinary sanction during her time on active duty, as 
she has claimed.  Further, a May 2010 response from the Army 
Crimes Records Division indicated that there were no records of 
an in-service sexual assault or party involving the Veteran.  The 
Veteran also has not submitted any lay evidence to corroborate 
her contentions of in-service assaults, including statements from 
friends or family.  Moreover, her first documented contact with a 
mental health professional was in 1996, nearly 13 years after her 
separation from service.  There is simply no evidence of record 
to corroborate or verify the Veteran's alleged in-service 
personal assault stressors.

While the Board certainly sympathizes with the Veteran's 
allegations of in-service personal assaults, the claims folder 
simply contains no corroborating evidence to verify the incident.  
In the absence of corroborating evidence of an in-service 
personal assault, service connection cannot be granted for PTSD.  

The Board acknowledges that treatment records from the Perry 
Point and Baltimore VA Medical Centers reflect that the Veteran 
has been diagnosed with PTSD, based on a reported history of 
sexual assault.  However, credible evidence that the claimed in-
service stressor occurred is required, and credible supporting 
evidence cannot consist solely of after-the-fact medical nexus 
evidence.  See Moreau v. Brown, 9 Vet. App. 389, 396 (1996); 38 
C.F.R. § 3.304(f) (2010).  Thus, service connection cannot be 
granted based on these treatment records.

Furthermore, the Board notes that the Veteran was afforded a VA 
psychiatric examination in April 2004, as noted above.  
Significantly, the VA examiner did not find that the Veteran had 
PTSD or that any of her psychiatric symptomatology was related to 
her military service.  In light of the lack of a verified 
stressor, as well as the lack of a consistent diagnosis of PTSD 
or medical nexus opinion, service connection for PTSD cannot be 
granted.

Accordingly, the Board finds that the claim of entitlement to 
service connection for PTSD must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance of 
the evidence is against the Veteran's claim of entitlement to 
service connection, that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010); see 
also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).




ORDER

Entitlement to service connection for PTSD is denied.


REMAND

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court 
clarified how the Board should analyze claims for PTSD and other 
acquired psychiatric disorders.  As emphasized in Clemons, though 
a veteran may only seek service connection for PTSD, the 
veteran's claim "cannot be limited only to that diagnosis, but 
must rather be considered a claim for any mental disability that 
may be reasonably encompassed." Id.  Essentially, the Court found 
that a veteran does not file a claim to receive benefits only for 
an acquired psychiatric disorder, such as PTSD, but in fact makes 
a general claim for whatever mental condition may be afflicting 
the veteran.  In the present case, the evidence demonstrates 
diagnoses of additional mental disorders.  The RO, however, did 
not consider or adjudicate the issue of service connection for an 
acquired psychiatric disorder other than PTSD.  As a result, 
before the Board may adjudicate this aspect of the Veteran's 
claim, the RO should do so.

Accordingly, the issue of entitlement to service connection for 
an acquired psychiatric disorder other than PTSD is REMANDED to 
the RO via the AMC for the following action:

After any necessary notice and development, 
the RO/AMC should adjudicate the issue of 
entitlement to service connection for an 
acquired psychiatric disorder other than 
PTSD.  If the claim is denied, a 
Supplemental Statement of the Case should be 
issued to the Veteran.  An appropriate 
period of time should be allowed for 
response.  Thereafter, the claim should be 
returned to the Board for further appellate 
review, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


